666 F.2d 315
TENNESSEE CARTAGE COMPANY, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 80-1490.
United States Court of Appeals,Sixth Circuit.
Dec. 17, 1981.

Robert H. Cowan, Gracey, Maddin, Cowan & Bird, Nashville, Tenn., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N. L. R. B., Washington, D. C., Raymond A. Jacobson, Director, Region 26, N.L.R.B., Memphis, Tenn., for respondent.
Before EDWARDS, Chief Judge, and ENGEL and KEITH, Circuit Judges.

ORDER

1
On petition to enforce an order of the National Labor Relations Board,


2
This cause came on to be heard on the record of the Board, the briefs and oral argument of the parties.  Upon due consideration thereof the Court finds that the findings and order of the Board are supported by substantial evidence on the record as a whole.


3
It is therefore ORDERED that the order of the Board in this case be and it hereby is enforced.